Citation Nr: 0638718	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-18 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for diabetes.  

4.  Entitlement to service connection for liver problems 
secondary to hepatitis C.

5.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic arthralgia of the right wrist.

6.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic arthralgia of the right shoulder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.  

8.  Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1973 until August 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 2002 and October 2003 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Montgomery, Alabama.

In his substantive appeals received in July 2003 and March 
2004, the veteran expressed his desire for a hearing before a 
Veteran's Law Judge sitting in Washington, D.C.  Such hearing 
was scheduled for September 2006.  However, the evidence of 
record indicates that the veteran failed to report.  As such, 
his request for a Board hearing is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for asthma, and of entitlement to service 
connection for a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
diagnosis of Hepatitis C.

2.  The competent evidence does not demonstrate a current 
bilateral leg disability.

3.  The competent evidence does not demonstrate a current 
disability of  diabetes.  

4.  The competent evidence does not demonstrate any current 
liver problems.  

5.  Throughout the rating period on appeal, the veteran's 
post-traumatic arthralgia of the right wrist is productive of 
complaints including pain, weakness, stiffness, instability, 
and lack of endurance; objectively, there was limited and 
painful motion but no ankylosis.

6.  Throughout the rating period on appeal, the veteran's 
post-traumatic arthralgia of the right shoulder is productive 
of complaints including pain, weakness, stiffness, 
instability, and lack of endurance; objectively, there was 
limited and painful motion but no showing of nonunion of the 
clavicle or scapula with loose motion or of arm limitation at 
the shoulder level.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A bilateral leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  Diabetes was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

4.  A disability manifested by liver problems is not 
proximately due to or the result of a service-connected 
disability and was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006). 

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for post-traumatic arthritis of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5299-5215 (2006).

6.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for post-traumatic arthritis of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5299-5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2003, August 2003, November 2003, and December 
2003 letters from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the laws pertaining 
to disability evaluations or effective dates.  However, 
because the instant decision denies the veteran's claims, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
associated with the claims file.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Further regarding the duty to assist, the Board observes that 
the veteran has not been afforded a VA examination with 
respect to his hepatitis C, bilateral leg, diabetes, back and 
liver disabilities.  In this vein, it is noted that the law 
holds that VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case, the competent evidence of record does 
not demonstrate any current hepatitis C, bilateral leg, 
diabetes, or liver disabilities.  As such, a VA examination 
is not found to be necessary under 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion
 
The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Hepatitis C, bilateral leg disability, diabetes

The veteran is claiming entitlement to service connection for 
Hepatitis C, bilateral leg disability and diabetes.  

At the outset, the Board notes that type II diabetes mellitus 
is listed among the diseases associated with exposure to 
herbicide agents under 38 C.F.R. § 3.309(e) and it is also 
listed as a chronic disease under 38 C.F.R. § 3.309(a) and 
may be service connected if manifested to a degree of 10 
percent or more within one year of separation from service.  
However, in order for herbicide exposure presumption to 
operate, the evidence must show that the veteran, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  See 38 C.F.R. § 3.307(a) 
(2006).  In the present case, the veteran did have active 
service within the applicable time period.  However, a 
September 2003 research response from the National Personnel 
Records Center demonstrates that the veteran had no 
substantiated service in the Republic of Vietnam.  Therefore, 
presumptive service connection on the basis of herbicide 
exposure is not for consideration here.  Moreover, no other 
presumptions apply with respect to the veteran's Hepatitis C 
or bilateral leg claims and there has been no showing of 
diabetic manifestations within one year of separation from 
service.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
post-service records do not show any treatment referable to 
Hepatitis C or bilateral leg disability.  Moreover, while an 
April 2000 private treatment report indicated a reported 
history of diabetes, there is no documented clinical 
treatment for that condition in the record.  

Based on the foregoing, the Board concludes that there is no 
demonstration of current disability with respect to the 
claimed Hepatitis C, bilateral leg disability and diabetes.  
As such, a grant of service connection for these disabilities 
is not justified.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

B.  Liver problems

The veteran is claiming entitlement to service connection for 
liver problems secondary to hepatitis C.  In this regard, it 
is again noted that service connection may be granted for a 
disability which is proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In the present case, the veteran is not service-connected for 
hepatitis C.  Indeed, as noted previously, the competent 
evidence of record fails to demonstrate any complaints or 
treatment referable to that condition.  Because service-
connection is not in effect for hepatitis C, it logically 
follows that any secondary service connection claim relating 
to hepatitis C must fail.  

While the veteran has specifically claimed entitlement to 
service connection on a secondary basis, a review of the 
supplemental statements of the case associated with the 
record appears to show that the RO also considered whether a 
grant of direct service connection was possible.  As such, 
the Board may consider direct service connection at this time 
without causing any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A review of the service medical records does reveal treatment 
for hepatitis A.  However, the veteran's separation 
examination in August 1976 was normal and post-service 
records do not show any treatment for liver problems.  Thus 
there is no current chronic liver disability and a grant of 
direct service connection is precluded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased ratings

At the outset, the Board notes that the veteran's claims of 
entitlement to higher ratings for his post-traumatic 
arthralgia of the right wrist and his post-traumatic 


arthralgia of the right shoulder are appeals from the initial 
assignment of a disability rating.  As such, the claims 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is further observed that the diagnostic criteria 
concerning the wrist and shoulders distinguish between major 
and minor extremities.  For the sake of clarity, it is noted 
that the June 2002 VA examination shows the veteran to be 
right-handed.  As such, the criteria pertinent to the major 
extremity are for consideration in the analyses that follow.

A.  Post-traumatic arthralgia of the right wrist

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for post-traumatic 
arthralgia of the right wrist pursuant to Diagnostic Code 
5299-5215.  A 10 percent rating represents the maximum 
available benefit under that Code section.  As such, an 
increased rating is not possible under Diagnostic Code 5215.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran a higher evaluation.  In this 
regard, Diagnostic Code 5214, pertaining to wrist ankylosis 
is relevant.  In order to be entitled to the next-higher 30 
percent evaluation (for the major extremity) under that Code 
section, the evidence must demonstrate favorable ankylosis in 
20 to 30 degrees of dorsiflexion.  

The Board has reviewed the competent evidence and finds no 
support for an increased rating under Diagnostic Code 5214.  
Indeed, VA examination in June 2002 did not reveal any 
ankylosis of the right wrist.  At that time, the veteran had 
dorsiflexion to 59 degrees, with normal motion being to 70 
degrees.  He had palmar flexion to 71 out of a possible 80 
degrees on the right.  His wrist radial deviation was to 16 
degrees, with 20 degrees noted to be normal.  Finally, he had 
right wrist ulnar deviation to 38 out of a possible 45 
degrees.  

The above findings do not reveal a disability picture 
comparable to favorable ankylosis of the right wrist.  In so 
finding, the Board has appropriately considered additional 
functional limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, it is acknowledged that the veteran complained 
of pain, weakness, stiffness, redness, instability, giving 
away, locking, fatigability and lack of endurance at his June 
2002 VA examination.  Objectively, there was some abnormal 
movement and some guarding of movement.  There was also some 
objective evidence of painful motion.  Moreover, it was noted 
that during times of flare-up he experienced 10 percent 
additional functional impairment.  However, even accounting 
for such functional impairment, there still is no showing of 
a disability analogous to ankylosis of the right wrist.  
Indeed, the VA examination explicitly noted that there was no 
objective evidence of edema, effusion, instability, weakness, 
tenderness, redness or heat.  Overall, then, the evidence of 
record shows a disability picture adequately reflected by the 
10 percent evaluation currently in effect throughout the 
rating period on appeal.  

In conclusion, there is no support for a rating in excess of 
10 percent for the veteran's post-traumatic arthritis of the 
right wrist over any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

B.  Post-traumatic arthralgia of the right shoulder

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for post-traumatic 
arthralgia of the right shoulder pursuant to Diagnostic Code 
5299-5203.  Under that Code section, a 10 percent evaluation 
applies for nonunion of the clavicle or scapula, without 
loose movement.  In order to be entitled to the next-higher 
20 percent evaluation, the evidence must demonstrate nonunion 
with loose movement.  Such ratings apply to both the major 
and minor extremities.  

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 20 percent evaluation 
under Diagnostic Code 5203.  Indeed, while an MRI performed 
in March 2000 revealed a tear of the supraspinatus tendon, no 
other abnormality was demonstrated.  An April 2000 private 
treatment report noted that clinical findings were suggestive 
of rotator cuff pathology, and that an MRI was suggestive of 
a possible full thickness tear.  However, such evidence did 
not indicate any nonunion of the clavicle or scapula.  
Moreover, VA orthopedic examination in June 2002 also failed 
to show nonunion of the clavicle or scapula.  For the 
foregoing reasons, the Board concludes that an increased 
evaluation under Diagnostic Code 5203 is not appropriate 
here.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran a higher evaluation for his 
service-connected right shoulder disability.  In this regard, 
the Board calls attention to Diagnostic Code 5201, which 
addresses limitation of arm motion.  Under that Code section, 
limitation of arm motion of the major or minor extremity at 
shoulder level warrants a 20 percent rating.  However, such 
is not demonstrated here.  To the contrary, upon VA 
examination in June 2002, the veteran had forward flexion of 
the right shoulder to 118 degrees, and abduction to 123 
degrees, with 180 degrees representing full motion in both 
instances.  He had external rotation to 82 degrees and 
internal rotation to 79 degrees, with 90 being normal in both 
cases.  

In so finding, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  ).  
In this regard, it is acknowledged that the veteran 
complained of pain, weakness, stiffness, redness, 
instability, giving away, locking, fatigability and lack of 
endurance at his June 2002 VA examination.  Objectively, 
there was some abnormal movement and some guarding of 
movement.  There was also some objective evidence of painful 
motion.  Moreover, it was noted that during times of flare-up 
he experienced 10 percent additional functional impairment

From the findings described above, the Board cannot conclude 
that the veteran's disability picture is most nearly 
approximated by the next-higher 20 percent rating for 
limitation of arm motion at the shoulder level.  Again, the 
Board acknowledges 
the complaints and findings of additional functional 
limitation, but even when considering such additional 
limitation, the veteran's condition is still not comparable 
to the criteria for the 20 percent evaluation.  

The Board determines that no other Diagnostic Codes are 
pertinent to the claim.  Indeed, as the evidence of record 
does not demonstrate ankylosis, Diagnostic Code 5200 is not 
for consideration.  Similarly, as there is no showing of 
impairment of the humerus, Diagnostic Code 5202 does not 
apply.  Moreover, while the evidence does reveal a tear of 
the supraspinatus tendon, evaluation of his disability as a 
muscle injury is not appropriate here.  Indeed, 38 C.F.R. 
§ 4.56, which contemplates muscle disabilities, is intended 
to evaluate wounds, such as incurred by bullets or shell 
fragments.  Thus, the criteria for muscle injuries are not 
relevant here.

In conclusion, there is no support for a rating in excess of 
10 percent for the veteran's post-traumatic arthralgia of the 
right shoulder over any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular considerations

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Service connection for hepatitis C is denied.

Service connection for a bilateral leg disability is denied.

Service connection for diabetes is denied.

Service connection for liver problems secondary to hepatitis 
C is denied.

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic arthralgia of the right wrist is denied.

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic arthralgia of the right shoulder is denied.


REMAND

With respect to the veteran's asthma claim, it is noted that 
a claim of entitlement to service connection for a lung 
condition was denied by the RO in December 1981.  The veteran 
did not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  In 1990 and 1995, the veteran requested 
that his claim be reopened.  In both instances, the RO sent 
him a letter directing him to submit additional evidence in 
support of his claim.  It was noted that his claim would be 
considered upon submission of such evidence.  However, in 
neither case did the veteran submit additional evidence as 
requested. Most recently, the veteran claimed entitlement to 
service connection for asthma in correspondence dated in 
March 2001.  The claim was denied in July 2002, and that 
determination is the basis of the instant appeal.

Based on the procedural history outlined above, the 
appropriate issue for consideration is whether new and 
material evidence has been received to reopen the claim.  In 
this vein, the Board notes that the RO, in the August 2003 
supplemental statement of the case, appears to have 
considered the veteran's asthma claim on the merits.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

As the issue for consideration is whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for asthma, the Board calls attention 
to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That case 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the VCAA notice letters of record did 
not include any discussion as to the criteria for new and 
material evidence.  Such letters also failed to identify the 
basis for the prior final denial, as required under Kent.  
Therefore, additional notice is necessary to correct these 
deficiencies.  

The Board also finds that additional development is required 
with respect to the issue of entitlement to service 
connection for a back disability.  Specifically, private 
treatment records reveal disc disease and lumbar 
radiculoapthy, establishing a current disability of the 
spine.  Moreover, the service medical records reflect 
multiple complaints of back pain.  However, despite evidence 
showing current disability and in-service complaints, the 
veteran has not been afforded a VA examination concerning his 
back.  Under the circumstances of this case, the Board finds 
that an examination addressing the etiology of the current 
symptoms is necessary under 38 U.S.C.A. §5103A(d)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
and any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the definitions of new 
and material evidence as effective prior 
to August 29, 2001, and identify the 
basis for the last prior final denial.  
Such notice should further explain the 
evidence and information necessary to 
substantiate the underlying service 
connection claim for asthma and inform 
the appellant of the division of 
responsibility between he and VA in 
producing or obtaining that evidence or 
information.  The appellant should also 
be advised to send to VA all evidence in 
his possession which pertains to the 
appeal.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of any back 
disability present.  All diagnoses should 
be clearly noted.  All necessary tests 
should be conducted.  Additionally, the 
VA examiner should state whether it is at 
least as likely as not that any current 
back disability is causally related to 
active service or the complaints of back 
pain recorded therein.  All opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file should be 
reviewed in conjunction with this request 
and the examination report should 
indicate that such review did indeed 
occur.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


